UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7048



ELIZABETH KNEWASSER,

                                           Petitioner - Appellant,

          versus


WARDEN, Pocahontas Correctional Unit,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-248-7)


Submitted:   November 23, 1999            Decided:   April 13, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elizabeth Knewasser, Appellant Pro Se. Steven Andrew Witmer, OF-
FICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elizabeth Knewasser seeks to appeal the district court’s

orders denying relief on her petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 1999) and denying reconsideration of that

order.   We have reviewed the record and the district court’s opin-

ion and orders and find no reversible error.   Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Knewasser v. Warden, No. CA-99-

248-7 (E.D. Va. July 13 and 23, 1999).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2